NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Argued November 15, 2016 
                               Decided December 13, 2016 
                                             
                                         Before 
 
                             DIANE P. WOOD, Chief Judge 
                              
                             WILLIAM J. BAUER, Circuit Judge 
                              
                             DIANE S. SYKES, Circuit Judge 
 
No. 16‐1783 
 
CRAIG L. HARRIS,                                Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Northern District of 
                                                Illinois, Eastern Division. 
      v.                                         
                                                No. 14 C 6676 
OFFICE OF THE CHIEF JUDGE OF                     
THE CIRCUIT COURT OF COOK                       John Robert Blakey, 
COUNTY, et al.,                                 Judge. 
      Defendants‐Appellees. 
 
                                       O R D E R 
 
 
        Craig Harris, a 63‐year‐old African‐American male, worked as a youth‐
development counselor at a juvenile detention center in Chicago. He was suspended 
from his job after he was found to have neglected allegedly required tasks during his 
shift. Because his discipline was more severe than the sanction imposed on another, 
younger, Caucasian female who had shared in the commission of the violation, Harris 
sued a variety of defendants alleging violations of Title VII of the Civil Rights Act of 
1964, 42 U.S.C. §§ 2000e–2000e‐17, the Age Discrimination in Employment Act, 29 
No. 16‐1783                                                                        Page 2 
 
U.S.C. §§ 621–634, and the Illinois Human Rights Act, 775 ILCS 5/1–101 to 5/10–104. He 
claimed that the disparity in treatment resulted from impermissible discrimination 
based on his race, sex, and age. One of the defendants was the Office of the Chief Judge 
of the Circuit Court of Cook County; that Office oversees the juvenile detention center. 
The district court granted summary judgment for all defendants. It concluded that the 
difference in treatment was explained by Harris’s more extensive disciplinary history, 
and that Harris had not submitted any evidence that would allow a trier of fact to 
conclude that the defendants’ reasons for their action were pretextual. We affirm. 
                                             I 
        Harris’s claim of discrimination arises from an incident that took place while he 
was working at the Cook County Juvenile Temporary Detention Center. One night in 
early July 2012, Harris was supervising residents on an overnight shift with another 
youth‐development specialist, Laura Terpstra, a Caucasian woman who was 34 at the 
time. Their duties included checking on residents every 15 minutes and recording that 
the checks were completed. Harris and Terpstra decided to take turns checking the 
residents. Terpstra agreed to take care of the last six checks of the night, but she forgot 
to log time entries for two residents. Although Terpstra took responsibility for the 
missing entries, the Center decided to hold a disciplinary hearing for both Terpstra and 
Harris because each was individually responsible for making sure the checks were 
completed and recorded. After the hearing Harris received a 25‐day suspension, while 
Terpstra was suspended for just a single day. 
        Harris sued the Office of the Chief Judge of the Circuit Court of Cook County, 
which runs the detention center; Earl Dunlap, the facility’s Transitional Administrator 
at the time; and Dunlap’s office. He relied on the theories we mentioned earlier. He has 
also indicated that he suspects that the discipline he received was part of a broader 
campaign on Dunlap’s part to harass the facility’s unionized staff, because Dunlap had 
been blocked from firing them. There is no evidence of such an ulterior motive, 
however, and it is irrelevant to the issues before us.   
        After discovery the defendants moved for summary judgment, arguing that the 
facility’s progressive‐discipline policy and the two employees’ disciplinary histories 
justified the differences between their respective punishments. According to the 
defendants, even though Terpstra took responsibility for conducting the resident 
checks, Harris violated facility policy by failing to ensure that she completed them. As 
explained by William Steward, a “Supervisor In Charge” at the facility at the time, “[n]o 
employee may delegate to another employee the responsibility for ensuring that the 
confined residents are visually checked every 15 minutes and that those visual checks 
No. 16‐1783                                                                         Page 3 
 
are properly documented.” Such a delegation, Steward continued, “does not relieve any 
employee from the obligation of ensuring that the visual checks and the documentation 
thereof are completed.” Bruce Berger, who was a Deputy Transitional Administrator at 
the time, presided over the disciplinary hearing for Harris and Terpstra. Berger asserted 
that the disparity in punishment was based on Harris’s “extensive” history of 
infractions. Before the incident in July 2012, Harris had been disciplined on several 
occasions—twice for problems associated with the requirement to check in on residents 
every 15 minutes—and had received a verbal warning, “supervisory coaching,” a 7‐day 
suspension, and a 20‐day suspension. Terpstra, in contrast, had not previously violated 
facility policy, according to Berger’s review of her record. Given the progressive‐
discipline policy, Berger said, he was obligated to recommend a suspension of more 
than 20 days for Harris.   
        In response to the defendants’ summary‐judgment motion, Harris attempted to 
show that he had not violated any policy. In his view employees were permitted to 
divide up their responsibilities, he and Terpstra had done so, and Terpstra had accepted 
fault. Harris testified that it was common for the staff to divide their responsibilities on 
a shift and that no supervisor had ever told him that he could not do so. He also said 
that his union steward told him about instances in which other employees were not 
punished when a shift partner took responsibility for failing to complete a task. Terpstra 
agreed that dividing tasks was common practice and that supervisor approval was not 
required. Nevertheless, both Terpstra and Harris admitted that their tasks on a shift 
were joint responsibilities.   
        Even if there had been a violation, Harris continued, the Center had unjustifiably 
treated him differently from Terpstra and other similarly situated employees. Harris 
offered Terpstra’s testimony that employees were not always disciplined for incomplete 
logs, though she could not remember any specific time when someone avoided 
discipline. Harris also attempted to contest the defendants’ explanation for the disparity 
in his and Terpstra’s treatment by presenting her testimony that, contrary to Berger’s 
statement, she had been disciplined once before and received “extended probation.”   
       The district court granted summary judgment for the defendants, concluding 
that Harris had not presented any “direct” evidence of discrimination and, under the 
“indirect method,” a reasonable fact‐finder applying the burden‐shifting framework 
described in McDonnell Douglas Corporation v. Green, 411 U.S. 792 (1973), could not 
conclude that Harris had established a prima facie case of discrimination. (This court 
has since replaced the notion of two distinct methods of proof—the “direct” and 
“indirect”—with a more straight‐forward inquiry: “whether the evidence would permit 
No. 16‐1783                                                                             Page 4 
 
a reasonable factfinder to conclude that the plaintiff’s race, ethnicity, sex, religion, or 
other proscribed factor caused the discharge or other adverse employment action.” 
Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016).) Under either Ortiz or the 
earlier methodology, Harris bore the initial burden to produce evidence supporting his 
claims. Under the approach the district court used, that evidence had to support a 
finding that (1) he is a member of a protected class, (2) he was meeting the defendant’s 
legitimate expectations, (3) he suffered an adverse employment action, and (4) similarly 
situated employees who were not members of his protected class were treated more 
favorably. See McDonnell Douglas, 411 U.S. at 802; Simpson v. Franciscan Alliance, Inc., 
827 F.3d 656, 661 (7th Cir. 2016). 
       Focusing on the fourth element, the court reasoned that Harris had not presented 
evidence that a similarly situated employee was treated more favorably than he had 
been. Terpstra, it observed, was not comparable in all material aspects to Harris, given 
her less serious disciplinary history. Nor had Harris identified other employees who 
either were not punished as severely for failing to complete and document the resident 
checks or were able to avoid punishment when a shift partner took responsibility for 
those errors.   
       Even if Harris could have established a prima facie case, the court continued, he 
did not present evidence of pretext sufficient to discredit the defendants’ stated reasons 
for the 25‐day suspension—Harris’s failure to ensure that the checks were completed 
and documented and his lack of authority to delegate this responsibility to another 
employee. Harris based his argument on the defendants’ purportedly evasive litigation 
conduct, but this conduct, the court thought, said nothing about the validity of their 
reasons for suspending him.   
                                              II   
       On appeal Harris maintains that there is a dispute of material fact with respect to 
the question whether he and Terpstra were similarly situated: Terpstra testified that, 
like Harris, she previously had been disciplined, while Berger said that the July 2012 
incident was Terpstra’s first violation of facility policies. Faced with this conflict, Harris 
argues, the district court erred by accepting Berger’s account. Taking the evidence in the 
light most favorable to him, he contends, the court should have found that Terpstra’s 
testimony that in the past she had received “extended probation” put this matter in 
dispute.   
       Even accepting Terpstra’s statement as true, however, her disciplinary history 
and Harris’s were still not similar enough to make them comparable. A similarly 
situated employee “need not be identical in every conceivable way” but “must be 
No. 16‐1783                                                                            Page 5 
 
directly comparable to the plaintiff in all material respects.” Coleman v. Donahoe, 
667 F.3d 835, 846 (7th Cir. 2012) (quoting Patterson v. Ind. Newspapers, Inc., 589 F.3d 357, 
365–66 (7th Cir. 2009)) (internal quotation marks omitted). “An employee who does not 
have a similar disciplinary history and performance record as the plaintiff is not 
similarly situated.” Simpson, 827 F.3d at 662; see also Amrhein v. Health Care Serv. Corp., 
546 F.3d 854, 860 (7th Cir. 2008). The district court was correct that Harris’s disciplinary 
history was much more extensive than Terpstra’s because she had at most one incident 
on her record (the extended probation), while Harris admitted that he had been 
disciplined several times, the most recent resulting in a 20‐day suspension. 
       Harris next argues that the Center should not have placed such weight on their 
disciplinary histories, because he still was contesting his past infractions through a 
grievance process. But Berger testified that the progressive‐discipline policy obliged 
him to consider Harris’s past suspensions, and Harris did not present any evidence 
challenging the significance of those prior punishments to Berger’s decision. 
       Harris also contends that he presented evidence showing that there is no policy 
against dividing responsibilities and thus that the facility treated him more harshly than 
similarly situated employees by punishing him for Terpstra’s error. He argues that he 
created a dispute of fact by introducing testimony that dividing responsibilities was a 
common practice at the facility and that neither Terpstra nor he was ever told it was 
prohibited.   
        Other than this account of his and Terpstra’s impressions, however, Harris 
offered no evidence to support a finding that the Center had authorized its employees 
to delegate this particular responsibility. Even if this was common practice, there is no 
evidence that Harris was also relieved of the obligation to confirm that his partner 
completed the tasks as promised. As the district court noted, Harris did not identify any 
similarly situated employee who was permitted to delegate a task to another and then 
avoid punishment when that task went uncompleted. He made only conclusory 
statements, based on hearsay, that a union steward had told him that other employees 
were not disciplined in similar situations. Such vague statements are not enough to 
defeat summary judgment. See Simpson, 827 F.3d at 662. Similarly, although Terpstra 
asserted that employees were not always disciplined for incomplete logs, she could not 
recall any specific details that would have allowed a factfinder to conclude that the 
other employees were similarly situated to Harris.   
       Finally Harris contends that the defendants’ reasons for disciplining him were 
pretextual because they were evasive throughout the litigation. But the district court 
No. 16‐1783                                                                          Page 6 
 
correctly noted that the defendants’ litigation conduct, even if evasive, says nothing 
about the authenticity of their stated reasons for disciplining him. 
       Because Harris did not provide evidence that a similarly situated person was 
treated more favorably or that the defendants’ stated reasons for punishing him were 
pretextual, a fact‐finder could not reasonably have ruled in his favor on any of his 
claims. We therefore AFFIRM the judgment of the district court.